Citation Nr: 0324880	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for synovitis of the 
right elbow from 10 percent for the period preceding March 
12, 1999.

2.  Entitlement to an increased rating for synovitis of the 
right elbow from 20 percent for the period beginning March 
12, 1999.  

3.  Entitlement to an increased rating from 30 percent for a 
gunshot wound of the diaphragm with an injury to the right 
lobe of the liver.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1939 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim seeking entitlement 
to an increased rating from 30 percent for a gunshot wound of 
the diaphragm with an injury to the right lobe of the liver, 
and granted an increased rating for synovitis of the right 
elbow to 10 percent.  By rating decision dated May 2000, the 
RO granted an increased rating for synovitis of the right 
elbow to 20 percent effective March 12, 1999.  


FINDINGS OF FACT

1.  For the period prior to March 12, 1999, the veteran's 
right elbow had full flexion, full pronation and full 
supination with some discomfort; when considering painful 
motion, even during flare-ups, the veteran did not have the 
equivalent of flexion limited to 90 degrees, extension 
limited to 75 degrees, or pronation lost beyond the last 
quarter of the arc.  

2.  For the period beginning March 12, 1999, the veteran's 
flexion of the right elbow is limited to 90 degrees; with 
pain on motion considered, the veteran's limitation of 
flexion is the equivalent of 70 degrees; when considering 
painful motion, even during flare-ups, the veteran does not 
have the equivalent of flexion limited to 55 degrees, 
extension limited to 100 degrees, or the hand fixed in 
supination or hyperpronation.

3.  The veteran does not have an impairment of the radius.

4. The veteran complains of stomach pain, weakness, and 
weight loss; and his weight decreased from 202 pounds in June 
1997 to 183 pounds in February 2001.  


CONCLUSIONS OF LAW

1.  For the period prior to March 12, 1999, the criteria for 
an increased rating from 10 percent for synovitis of the 
right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § § 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5206, 5207, 5212, 5213 (2002).

2.  For the period beginning March 12, 1999, the criteria for 
an increased rating to 30 percent for synovitis of the right 
elbow have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § § 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5206, 5207, 5212, 5213 (2002).

3.  The criteria for an increased rating to 60 percent for 
residuals of a gunshot wound of the diaphragm with an injury 
to the right lobe of the liver have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § § 4.73, Diagnostic 
Codes 5319, 5324; 4.114, Diagnostic Codes 7313, 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was wounded in 
action in December 1944.  He sustained penetrating wounds of 
the left upper chest which involved the lung, diaphragm, and 
liver.  He underwent a laparotomy, and the wound entry site 
was debrided, the liver sutured, and the foreign body removed 
through a small posterior incision.  He was thought to have a 
biliary fistula, which was cured enroute to the US.  His 
wounds were all healed, and he was transferred for a period 
of convalescence.  

The veteran was discharged due to disability in September 
1945.  It was noted that the veteran had been continuously 
hospitalized since December 1944.  

In a September 1945 rating decision, the veteran was granted 
service connection for adhesive pleuritis, secondary to 
penetrating wound of the right chest, traversing soft 
tissues, pleura, right lung, diaphragm, and right lobe of 
liver.  The disability was rated as 100 percent disabling.  

In a February 1947 rating decision, the veteran's service-
connected disability was recharacterized and reduced.  He was 
assigned a 30 percent rating for residuals of penetrating 
gunshot wound to the diaphragm with an injury to the right 
lobe of the liver, with post-operative right rectus scar.  He 
was assigned a separate 20 percent rating for residuals of a 
penetrating gunshot wound to the right chest, manifested by a 
united fracture of the 9th and 11th ribs of the right chest, 
with an adherent, depressed scar, with loss of muscle tissue, 
painful and showing respiratory lag and pleuritis.  

In the veteran's August 1996 claim, he wrote that he was 
unable to eat fatty foods and dairy products without 
agonizing stomach distress.  He wrote that the pain in his 
right arm had steadily increased to the point where it ached 
continuously. 

The veteran underwent a VA examination for his stomach in 
December 1996.  The examiner's liver was within normal 
limits.  Under diagnoses, the examiner wrote esophageal 
reflux and status post shrapnel wounds to the stomach.  

The veteran underwent a VA orthopedic examination in December 
1996.  He had lost about 8 degrees of extension about the 
right elbow.  There was full flexion, full pronation, and 
full supination.  There was no effusion or swelling about the 
elbow.  He had some discomfort with ranging the elbow.  The 
examiner could not palpate any specific crepitus.  The 
veteran's right forearm appeared to be intact.  There was 
good strength of the wrist flexors.  The wrist extensors 
seemed to be slightly weak although this might have been pain 
limited as opposed to true neurologic weakness.  Under 
diagnosis, the examiner wrote that the veteran may have 
suffered a residual loss of range of motion about the right 
elbow due to post-traumatic arthritis.  The examiner 
commented that there was evidence of radial neuropathy, and a 
bilateral carpal tunnel syndrome and left ulnar neuropathy 
about the elbow non-service connected.  

VA Medical Center treatment records were submitted from 1996-
1997.  The veteran was seen for right elbow pain in November 
1996 and March 1997.  According to an entry in the treatment 
records dated June 27, 1997, the veteran weighed 202 pounds.  
An impression of degenerative joint disease was provided in 
December 1996.  

The veteran was afforded a hearing before the RO in January 
1998.  He stated that he was taking medication for his 
stomach.  He described diarrhea and constipation.  He stated 
that he had lost about 20 pounds.  

The veteran underwent a VA examination for his liver in March 
1999.  It was noted that he weighed 195 pounds.  The veteran 
described abdominal pain.  He described waking up tired, and 
having a lack of energy.  Examination of the abdomen showed a 
scar.  The ventral hernia was easily reducible.  The liver 
was not enlarged.  The edge was not felt.  There was no 
evidence of ascites and there was no increase in the 
abdominal venous pattern.  There was no pain or tenderness on 
palpation of the abdomen.  An abdominal ultrasound was 
performed and did not reveal any significant abnormalities 
from the liver, pancreas, or biliary tract.  Under 
assessment, the examiner wrote that the veteran did not have 
any evidence of any significant chronic liver pancreatic or 
biliary disease.  The examiner commented that there was no 
evidence that chronic liver, chronic pancreatic, or chronic 
biliary disease was present and therefore there was no 
functional loss due to any of those conditions.  

The veteran underwent a VA orthopedic examination in March 
1999.  The elbow was tender.  Range of motion was 0 to 90 
degrees.  He had pain through all range of motion.  He needed 
medication for the pain.  He had difficulty bending the right 
elbow.  Examination of the right forearm showed it was 
nontender.  The examiner commented that the veteran had lost 
45 degrees of functional loss at the right elbow because of 
pain.  X-rays showed no evidence of acute fracture or 
dislocation; synovial osteochondromatosis of the elbow joint, 
and osteoarthritis radiocapitellum and trochlear ulnar joint 
spaces, and osteoarthritis of the right elbow, as well as 
findings consistent with synovial osteochondromatosis of the 
right elbow.  Diagnosis was degenerative joint disease and 
synovial osteochondromatosis of the right elbow.  

The veteran underwent a VA examination for his liver in 
February 2001.  The examination report reflects that the 
veteran weighed 183 pounds.  It was noted that the veteran 
had multiple gunshot wounds, and one to the abdomen, and was 
hospitalized approximately one year because of multiple 
surgeries and blood transfusions.  The examiner noted that 
after release from the hospital, a few days later he was 
noticed to have severe jaundice, and was hospitalized 4-5 
months, was told he had hepatitis, and since then did not 
have any liver problems.  The SMA, liver function tests, 
SGOT, SGPT, alkaline phosphatase, and total bilirubin all 
were within normal limits.  Under diagnosis, the examiner 
wrote history of hepatitis B - normal, and liver function 
test - normal.  

The veteran underwent a VA orthopedic examination in February 
2001.  He stated that his right elbow bothered him most of 
the time.  He described difficulty lifting grocery bags or 
any heavy loads.  Examination showed that the elbow lacked 
approximately 10 degrees of extension, and flexion was only 
to 90 degrees.  There was decreased grip strength of the 
right hand.  The right elbow was tender to palpation.  The 
veteran appeared to have a right biceps deformity, possibly 
ruptured biceps tendon.  X-rays were consistent with CPPD.  
The examiner's impression was osteoarthritis at the elbow 
joint and condrocalcinosis.  The examiner commented that the 
findings were consistent with crystal deposition disease such 
as CPPD.  Under diagnosis, the examiner wrote right elbow 
contracture with residual pain, and decreased range of motion 
of the wrists with residual pain, as well as osteoarthritis 
of the right elbow, and likely ruptured biceps tendon.




Analysis

Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 1997 Statement of 
the Case as well as the April 1998, January 1999, May 2000, 
and August 2002 Supplemental Statements of the Case.  In 
these documents, the RO also provided notice of what evidence 
it had considered.    

In the August 2002 SSOC, the RO asked the veteran to tell it 
about any additional evidence he wanted obtained.  In the 
August 2002 SSOC, the RO told the veteran that the RO was 
required to make reasonable efforts in obtaining relevant 
records and to inform the veteran about the attempts.  
Throughout the appeal and in the VCAA letter, the veteran has 
been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his gunshot wound to the diaphragm with an injury 
to the liver, and synovitis of the right elbow.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  


Laws and regulations regarding the veteran's increased rating 
claims

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002). Although the regulations require 
that, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.


Entitlement to an increased evaluations for synovitis of the 
right elbow

Synovitis is rated under 38 C.F.R. § 4.71(a), Diagnostic Code 
5020.  A note after Diagnostic Code 5024 indicates that the 
diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion for the specified joint.

Limitation of motion for the elbow is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5206, 5207 (2002).  Under Diagnostic 
Code 5206, when limitation of flexion of the forearm is to 45 
degrees, a 50 percent rating is assigned.  When it is limited 
to 55 degrees, a 40 percent rating is assigned.  When it is 
limited to 70 degrees, a 30 percent rating is assigned.  When 
it is limited to 90 degrees, a 20 percent evaluation is 
assigned.  When flexion of the forearm is limited to 100 
degrees, a 10 percent evaluation is assigned.  

Under Diagnostic Code 5207, when extension is limited to 110 
degrees, a 50 percent rating is assigned.  When extension is 
limited to 100 degrees, a 40 percent rating is assigned.  
When extension is limited to 90 degrees, a 30 percent rating 
is assigned.  When extension of the forearm is to 75 degrees, 
a 20 percent evaluation is assigned.  When extension of the 
forearm is limited to 45 or 60 degrees, a 10 percent 
evaluation is assigned.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (2002), for impairment of the radius.  
That code provides that a 10 percent rating is warranted for 
malunion of the radius, with bad alignment.  A 20 percent 
rating is warranted for nonunion in the upper half.  A 30 
percent rating is warranted for nonunion in the lower half of 
the major radius, without loss of bone substance or 
deformity.  

Under Diagnostic Code 5213, the veteran is entitled to a 10 
percent rating when supination is limited to 30 degrees or 
less.  When pronation is lost beyond the last quarter of the 
arc, and the hand does not approach full pronation, then a 20 
percent rating is assigned.  When pronation is lost beyond 
the middle of the arc, then a 30 percent is assigned for a 
major elbow. 38 U.S.C.A. § 4.71 (a), Diagnostic Code 5213.

Under Diagnostic Code 5213, when there is loss of bone fusion 
with the hand fixed in supination or hyperpronation, then a 
40 percent rating is assigned.  When there is loss of bone 
fusion with the hand fixed in full pronation, then a 30 
percent rating is assigned.  When there is loss of bone 
fusion, and the hand is fixed near the middle of the arc or 
there is moderate pronation, then a 20 percent rating is 
assigned.  38 U.S.C.A. § 4.71 (a), Diagnostic Code 5213.

A note at the end of the section regarding the elbow and 
forearm instructs that multiple impaired finger movements due 
to tendon tie-up, muscle or nerve injury, are to be 
separately rated and combined not to exceed the rating for 
loss of use of the hand.  

The Court has held that VA must consider the applicability of 
regulations relating to pain. Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

For the period prior to March 12, 1999, in order to receive 
an increased rating to 20 percent under Diagnostic Codes 5206 
or 5207, the evidence must show limitation of flexion to 90 
degrees, or limitation of extension to 75 degrees.  The 
veteran can also receive an increased rating under Diagnostic 
Code 5213 if there is limitation of pronation or supination.  
However, at the veteran's December 1996 VA examination, there 
was full flexion, full pronation, and full supination.  No 
findings were made for extension.  Although the veteran had 
some discomfort while ranging the elbow, based on his full 
range of flexion, pronation, and supination, even when pain 
on motion, weakened movement, excess fatigability, and 
incoordination are considered, the veteran is not entitled to 
an increased rating under Diagnostic Codes 5206, 5207, or 
5213.  

As the evidence does not show impairment of the radius, the 
veteran is not entitled to an increased rating under 
Diagnostic Code 5212.  

In conclusion, it is determined that for the period preceding 
March 12, 1999, the veteran is not entitled to an increased 
rating for his synovitis of the right elbow from 10 percent.  
Next, it must be determined whether the veteran is entitled 
to an increased rating for his synovitis of the right elbow 
from 20 percent for the period beginning March 12, 1999.

At the veteran's March 1999 VA examination, he had range of 
motion from 0 to 90 degrees, but had 45 degrees of functional 
loss at the right elbow because of pain.  At the veteran's 
February 2001 VA examination, the veteran lacked 
approximately 10 degrees of extension, and flexion was only 
to 90 degrees.  Under Diagnostic Code 5206, the veteran is 
entitled to an increased rating to 30 percent if he has 
flexion limited to 70 degrees.  Considering the findings 
above and the veteran's functional limitation of his right 
elbow due to pain on use as directed in DeLuca v. Brown, it 
is determined that for the period beginning March 12, 1999, 
the manifestations of the veteran's disability more closely 
approximate the criteria for a 30 percent rating than a 20 
percent rating for limitation of motion of the right elbow 
under Diagnostic Code 5206.  Therefore, the 30 percent rating 
must be applied.  38 C.F.R. § 4.7.  When considering painful 
motion, even during flare-ups, weakened movement, excess 
fatigability, and incoordination, the veteran does not have 
the equivalent of flexion limited to 55 degrees, extension 
limited to 100 degrees, or the hand fixed in supination or 
hyperpronation to warrant a higher rating than 30 percent.

Findings were not made regarding supination or pronation to 
determine whether the veteran was entitled to a higher rating 
under Diagnostic Code 5213.  

Although there was evidence from the veteran's December 1996 
VA examination, that he had carpal tunnel syndrome, the 
evidence showed that he had bilateral carpal tunnel syndrome.  
In fact, the evidence showed that the nerve damage in the 
veteran's nonservice-connected left arm was worse than in his 
right arm.  The evidence showed that the veteran had left 
ulnar neuropathy.  For these reasons, it is determined that 
the veteran is not entitled to a rating for a neurological 
disorder.  


Entitlement to an increased rating from 30 percent for a 
gunshot wounds of the diaphragm with an injury to the right 
lobe of the liver

The veteran's disability has been rated by analogy to liver 
abscess under the criteria in Diagnostic Code 7313.  Under 
Diagnostic Code 7313, when there are severe symptoms, a 30 
percent rating is assigned.  When there are moderate 
symptoms, a 20 percent rating is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7313 (2002).

The veteran's disability is rated as 30 percent disabling, 
which is the maximum rating under Diagnostic Code 7313.  
According to the recent VA examination reports, the veteran 
does not have chronic liver, pancreatic, or biliary disease 
or functional loss due to any of those conditions.  However, 
the disability under consideration here is not the result of 
a disease process, but rather, the result of a penetrating 
wound of the abdomen.  For this reason, it is necessary to 
review the findings on the medical reports, and compare those 
findings to the criteria under other, closely related 
Diagnostic Codes.  The diagnostic criteria for digestive 
disorders are of special concern, because the veteran reports 
digestive symptoms, such as stomach pain and weight loss.  

The record shows that the veteran complains of severe stomach 
pain and he contends that he has lost weight as a result of 
his digestive problems.  When the veteran was examined in 
2001, the VA examiner noted the veteran's complaints and did 
not discount them, although the examiner concluded that liver 
disease was not present.  In view of the findings of no liver 
disease and no functional loss due to liver disease, the 
record includes some medical reports that weigh against a 
rating higher than 30 percent.  However, there is also 
considerable evidence that weighs in favor of the claim.  The 
veteran's complaints must be taken into account, as the 
medical reports do not dissociate these complaints from the 
residuals of the gunshot wound to the abdomen.  Furthermore, 
the veteran contends that he has weight loss, and the record 
includes objective data to substantiate the contention.  The 
treatment records show that the veteran weighed 202 pounds in 
June 1997.  When the veteran was examined in March 1999, he 
weighed 195 pounds, and when he was examined in February 
2001, he weighed 183 pounds.

The veteran's complaints of stomach pain and weight loss are 
not fully consistent with the criteria for a 60 percent 
rating under Diagnostic Code 7346, which is applicable to 
symptoms associated with hiatal hernia.  Under these 
criteria, a 60 percent rating is warranted when there are 
symptoms such as pain, vomiting, material weight loss and 
melena.  In this case, the veteran's weight loss is not great 
(approximately 20 pounds over four years), and melena is not 
present.  However, it is important to note that the 
disability here is the result of a combat wound that 
penetrated the abdomen, and the veteran describes his pain as 
severe.  He has also  reported vomiting.  Under the 
provisions of 38 C.F.R. § 4.7, where there is a question of 
which of two evaluations will be applied, the higher 
evaluation must be applied if the disability picture more 
nearly approximates the criteria for the higher rating.  
Thus, although the current manifestations of disability do 
not match the criteria for a 60 percent rating under 
Diagnostic Code 7346, the nature of the disability and the 
presence of pain, vomiting and weight loss result in a 
disability picture that exceeds the criteria for 30 percent 
and more closely approximates the criteria for 60 percent.  
Accordingly, a 60 percent rating is warranted.

The veteran's disability does not have such manifestations as 
near constant debilitating symptoms, persistent jaundice, 
extensive diffuse muscle destruction, malnutrition, or 
anemia.  Furthermore, at the veteran's February 2001 VA 
examination, the SMA, liver function tests, SGOT, SGPT, 
alkaline phosphatase, and total bilirubin all were within 
normal limits.  Thus, the disability does not meet the 
criteria for a rating higher than 60 percent under related 
Diagnostic Codes including 7312, 7345, or 7339. 

In conclusion, taking into account the provisions of 
38 C.F.R. § 4.7, a 60 percent rating, and no higher, is 
warranted for the gunshot wound to the diaphragm with an 
injury to the right lobe of the liver.


ORDER

For the period prior to March 12, 1999, an increased rating 
for synovitis of the right elbow from 10 percent is denied.  

For the period beginning March 12, 1999, an increased rating 
for synovitis of the right elbow to 30 percent is granted.  

An increased rating to 60 percent for residuals of a gunshot 
wound of the diaphragm with an injury to the right lobe of 
the liver is granted.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



